Title: From John Adams to Robert Montgomery, 18 June 1783
From: Adams, John
To: Montgomery, Robert


          Sir,
            Paris June 18th. 1783
          I have recd. the Letter you did me the honor of writing me on the 27th. of May, & the other mentioned in it.
          Letters of Recommendation or Introduction, in mercantile Affairs, are delicate & dangerous things, and they lie so far out of my road, that I meddle in them as little as possible. Isaac Smith Esqr., of Boston has heretofore carried on the Fishery at Cape Ann, to a great Extent, and Elbridge Gerry Esqr. of Marblehead, is a Merchant of Character there. These Gentlemen, if you write them, will be able to give you any Information you desire.
          Your Letter to the Emperor of Morocco has given me great Uneasiness.— How you could venture to write such a Letter I cannot concieve, and what will be the consequence of it to yourself or the Public, I know not. It is the Custom among the African & Asiatic Nations to send and recieve Presents with Ambassadors, and Congress has never to my knowledge made Provision for any Presents, or given Authority to any Man to go to the Emperor or write to him. Mr. Jay has a similar Letter from you—and I can do nothing in the Business without his Concurrence & that of my other Colleagues. I can only recommend to you more Discretion for the future.
          I am, Sir, your respectful hble Servant.
        